941 F.2d 1213
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert H. KETCHUM, also known as Jim Ehler, Plaintiff-Appellant,v.DENVER POLICE DEPARTMENT, named as:  City and County ofDenver Police, Defendant-Appellee.
No. 91-1203.
United States Court of Appeals, Tenth Circuit.
Aug. 19, 1991.

ORDER AND JUDGMENT*
Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Robert H. Ketchum appeals from a dismissal of the latest one of his multiple actions claiming that he was falsely arrested for "begging" and "urinating in public," among other things.   He asks us not to decide this appeal until his petition for writ of certiorari pending with the Supreme Court with respect to his earlier action is decided.


3
We AFFIRM the district court's dismissal of this action substantially on the grounds and for the reasons set forth in its order of May 21, 1991.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3